Citation Nr: 1713712	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to June 1980 and from November 1990 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted an increased evaluation to 30 percent for PTSD, effective August 6, 2007, his original date of claim for an increased evaluation.

In a January 2016 rating decision, the RO granted an increased evaluation to 50 percent for PTSD, effective August 6, 2007.  As the highest possible rating for this disability has not been assigned, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher disability rating includes a claim for a TDIU where a veteran asserts that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue.  In the October 2016 Travel Board hearing, the Veteran testified that he had not worked in six years and that he did not believe he would be able to hold down a job due to his PTSD.  Accordingly, the Board has characterized the issues on appeal so as to include a claim of entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board observes that additional evidence has been added to the Veteran's claims file since the Travel Board hearing held in October 2016 that appears to be relevant to the Veteran's PTSD claim.  Specifically, a December 2016 VAMC report of hospitalization indicates that the Veteran was admitted to a VA medical center in Tuscaloosa, Alabama, for treatment related to PTSD.  However, no medical records from that period of hospitalization are associated with the record.  In addition, during his hearing, the Veteran testified that he had been seeking treatment for his PTSD for approximately ten years.  The Board observes that VA treatment records dated from February 2011 to January 2016 have been associated with the record.  Therefore, the RO should attempt to obtain any outstanding VA treatment records related to the Veteran's claimed disability from that facility.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, because the evidence of record shows that the Veteran has been hospitalized for treatment related to PTSD, there is an indication that his disability has increased in severity since his last VA examination.  Accordingly, the Board finds that a new VA examination is appropriate.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

As noted above, the Veteran has indicated that he is unable to work due to his PTSD.  The Board concludes that a claim for TDIU should be developed, to include obtaining information about the Veteran's relevant employment history.
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify and obtain any outstanding records of pertinent medical treatment from private or VA health care providers, to specifically include treatment records from the Tuscaloosa, Alabama, VA medical center dated from 2006 to February 2011, and from January 2016 to the present.

Obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Develop the Veteran's claim for TDIU that was raised as part of his claim for an increased rating for PTSD, to include obtaining any employment history records.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU.  

3.  After completing the development requested in #1, afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected PTSD.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and the examination report should comply with all appropriate protocols for rating PTSD.  

The examiner should also address the occupational and social impairment associated with the Veteran's PTSD, even if he is retired or otherwise not currently working.  

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.  After completing the development requested above, readjudicate the issue of entitlement to an increased rating for service-connected PTSD and adjudicate the claim for TDIU.  If the benefits sought are not granted in full, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




